DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group A, claim(s) 156, drawn to a method of engineering a population of target cells comprising flowing a crude fluid composition through a microfluidic device, collecting the target cells and genetically engineering the target cells to have a desired phenotype.
Group B, claim(s) 163, drawn to a method of separating an adherent cell from other cells comprising contacting a crude fluid composition with one or more carriers to increase the size of a carrier associated adherent cell complex, flowing the crude fluid composition through a microfluidic device, and collecting the fluid composition comprising the separated carrier associated adherent cell complex.
Group C, claim(s) 169, drawn to a method of separating an activated cell from other cells comprising contacting a crude fluid composition with one or more carriers which activates a cell capable of activation, wherein the activated cell complex comprises an increased size, flowing the crude fluid composition through a microfluidic device, and collecting the fluid composition comprising the separated carrier associated activated cell complex. 
Group D, claim(s) 176, drawn to a composition of T-cells. 
Group E, claim(s) 179, drawn to a method of preparing a composition comprising enriching T cells from a sample by performing a size-based separation with a microfluidic device, performing an affinity-based separation by binding T cells to a carrier and separating carrier-bound T cells from other cells, and activating and expanding T cells in culture to produce a T cell composition. 
Group F, claim(s) 182, drawn to a method of purifying a secreted product from a cell comprising obtaining a fluid composition with suspended cells wherein the cells secrete a product into the suspension, flowing the fluid composition through a microfluidic device, collecting the secreted product, and collecting the fluid composition comprising the separated cell for repeating the process. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
Group A and Group D lack unity of invention because the groups do not share the same or corresponding technical feature.
Group B and Group D lack unity of invention because the groups do not share the same or corresponding technical feature.
Group C and Group D lack unity of invention because the groups do not share the same or corresponding technical feature.
Group F and Group D lack unity of invention because the groups do not share the same or corresponding technical feature.
Group E and Group D lack unity of invention because even though the inventions of these groups require the technical feature of compositions of T cells, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bonyhadi et al. (US 2004/0224402). The prior art teaches that different compositions of T cells are commonly used for treating and preventing cancer and other diseases (see Paragraph 0009), and therefore these compositions of T cells are not an inventive convent that can be regarded as “special”. 
Group A and Group B lack unity of invention because even though the inventions of these groups require the technical feature of flowing a composition through a microfluidic device to perform a size-based separation, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Fuchs et al. (US 2007/0026417). The prior art teaches that flowing a composition through a microfluidic device to perform a size-based separation based on the design of the array of obstacles (see Paragraph 0132) is not an inventive convent that can be regarded as “special”. 
Group A and Group C lack unity of invention because even though the inventions of these groups require the technical feature of flowing a composition through a microfluidic device to perform a size-based separation, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Fuchs et al. (US 2007/0026417). The prior art teaches that flowing a composition through a microfluidic device to perform a size-based separation based on the design of the array of obstacles (see Paragraph 0132) is not an inventive convent that can be regarded as “special”.
Group A and Group E lack unity of invention because even though the inventions of these groups require the technical feature of flowing a composition through a microfluidic device to perform a size-based separation, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Fuchs et al. (US 2007/0026417). The prior art teaches that flowing a composition through a microfluidic device to perform a size-based separation based on the design of the array of obstacles (see Paragraph 0132) is not an inventive convent that can be regarded as “special”.
Group A and Group F lack unity of invention because even though the inventions of these groups require the technical feature of flowing a composition through a microfluidic device to perform a size-based separation, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Fuchs et al. (US 2007/0026417). The prior art teaches that flowing a composition through a microfluidic device to perform a size-based separation based on the design of the array of obstacles (see Paragraph 0132) is not an inventive convent that can be regarded as “special”.
Group B and Group C lack unity of invention because even though the inventions of these groups require the technical feature of contacting a composition with a carrier and flowing a composition through a microfluidic device to perform a size-based separation, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Fuchs et al. (US 2007/0026417). The prior art teaches that contacting a composition with a carrier (see Paragraph 0138) and flowing a composition through a microfluidic device to perform a size-based separation based on the design of the array of obstacles (see Paragraph 0132) is not an inventive convent that can be regarded as “special”.
Group B and Group E lack unity of invention because even though the inventions of these groups require the technical feature of flowing a composition through a microfluidic device to perform a size-based separation, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Fuchs et al. (US 2007/0026417). The prior art teaches that flowing a composition through a microfluidic device to perform a size-based separation based on the design of the array of obstacles (see Paragraph 0132) is not an inventive convent that can be regarded as “special”.
Group B and Group F lack unity of invention because even though the inventions of these groups require the technical feature of flowing a composition through a microfluidic device to perform a size-based separation, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Fuchs et al. (US 2007/0026417). The prior art teaches that flowing a composition through a microfluidic device to perform a size-based separation based on the design of the array of obstacles (see Paragraph 0132) is not an inventive convent that can be regarded as “special”.
Group C and Group E lack unity of invention because even though the inventions of these groups require the technical feature of flowing a composition through a microfluidic device to perform a size-based separation, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Fuchs et al. (US 2007/0026417). The prior art teaches that flowing a composition through a microfluidic device to perform a size-based separation based on the design of the array of obstacles (see Paragraph 0132) is not an inventive convent that can be regarded as “special”.
Group C and Group F lack unity of invention because even though the inventions of these groups require the technical feature of flowing a composition through a microfluidic device to perform a size-based separation, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Fuchs et al. (US 2007/0026417). The prior art teaches that flowing a composition through a microfluidic device to perform a size-based separation based on the design of the array of obstacles (see Paragraph 0132) is not an inventive convent that can be regarded as “special”.
Group E and Group F lack unity of invention because even though the inventions of these groups require the technical feature of flowing a composition through a microfluidic device to perform a size-based separation, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Fuchs et al. (US 2007/0026417). The prior art teaches that flowing a composition through a microfluidic device to perform a size-based separation based on the design of the array of obstacles (see Paragraph 0132) is not an inventive convent that can be regarded as “special”.
	Therefore, the claim groups as listed above lack unity of invention and are subject to the instant restriction requirement. 
Further, the various claim groupings include multiple inventive concepts (as noted above) that are materially different and that would require developing and performing different search queries in multiple classes, thus presenting a considerable burden to the Examiner. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653                                          

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653